Citation Nr: 0530869	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  97-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for spina bifida 
occulta at S-1, with low back strain, currently evaluated as 
10 percent disabling.
	
2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to December 
1984.  He also had an additional period of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In October 1999, the veteran testified at a Board hearing at 
the RO.  In February 2000 and August 2004, the Board remanded 
the matter for additional development of the evidence and due 
process considerations.

In a September 2005 letter, the veteran was advised that he 
was entitled to an additional hearing as the Veterans Law 
Judge who conducted the October 1999 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2005).  He was advised that if he did not 
respond to the letter within 30 days, the Board would assume 
that he did not want an additional hearing.  Having received 
no response from the veteran, the Board will proceed with 
consideration of this appeal based on the evidence of record.


FINDINGS OF FACT

1.  The veteran's current orthopedic and neurologic symptoms 
and manifestations are due to residuals of an intercurrent 
nonservice-connected injury and are unrelated to his service-
connected spina bifida occulta at S-1, with low back strain.  

2.  The veteran's service-connected disabilities are chronic 
depression, evaluated as 30 percent disabling, and spina 
bifida occulta at S-1, with low back strain, evaluated as 10 
percent disabling.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantial gainful 
employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for spina bifida occulta 
at S-1, with low back strain, is not warranted.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2005).

2.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, and 3.416 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Service connection has been established for spina bifida 
occulta at S-1, with low back strain, which is now rated as 
10 percent disabling.  In November 1995, the veteran filed a 
claim for an increased rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practicable on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for spina bifida occulta at S-1, with low 
back strain, was granted by the RO in July 1988.  A 10 
percent disability rating was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5295.  Where the particular 
disability for which the veteran has been service connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.

The relevant regulations for rating disabilities of the spine 
were revised effective September 26, 2003.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  In Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

It is noted that the RO notified the veteran of the new 
criteria by letter in dated in March 2003 and addressed the 
new criteria in its May 2005 supplemental statement of the 
case.  Accordingly, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Based upon the rating criteria effective prior to September 
26, 2003, mild limitation of lumbar spine motion warranted a 
10 percent rating, a 20 percent rating was warranted when 
such limitation of motion was moderate, and a 40 percent 
rating was warranted when it was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Similarly, prior to September 26, 2003, a 10 percent rating 
was assigned for lumbosacral strain with characteristic pain 
on motion and a 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 for lumbosacral or cervical strain.  

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

In connection with his November 1995 claim for an increased 
evaluation, the veteran's VA and private treatment records 
were obtained, he underwent VA examinations of the spine in 
February 1996 and July 2001, and he testified at hearings 
before a hearing officer at the RO as well as before a 
Veterans Law Judge.  

VA and private treatment records reflect complaints of back 
pain.  A March 1995 treatment report notes that the veteran 
had a large disc herniation at the L4-5 level, centrally 
located, and slightly favoring the right.  He also had some 
problems going on at the L5-S1 level; however, the examiner 
commented that these are not the pain mediating level.  A 
July 1995 magnetic resonance imaging (MRI) report notes soft 
tissue changes within the epidural space interiorly, 
posteriorly, and on the right side, at the level of the L4-5 
disc.  This report also shows persistent mild central and 
bilateral paracentral posterior prolapse of nucleus pulposus 
at the level of the chronically degenerated L5-S1, which is 
stable.  Private treatment records show that the veteran 
underwent lumbar discectomy in May 1995 and lumbar fusion in 
November 1995.

An August 1995 report from the Spine Care Associates of Tyler 
notes that the veteran presented with a five month history of 
back and left lower extremity complaints.  These symptoms 
started in March 1995 as a result of a fall the veteran 
sustained after stepping into a hole.  It is noted that the 
veteran underwent a full course of conservative treatment and 
testing before a lumbar laminectomy was performed at the L4-5 
level.  

Upon VA examination in February 1996, the veteran complained 
of numbness of the front of the left thigh to below the knee 
laterally and out his foot.  He also complained of pain down 
the back of the right thigh to about the knee level.  
Examination of the spine revealed very marked spasm of the 
paravertebrals up to the upper thoracic level.  Thoracolumbar 
range of motion testing revealed 35 degrees of forward 
flexion, 10 degrees of backward extension, 15 degrees of left 
lateral flexion, 15 degrees of right lateral flexion, 20 
degrees of rotation to the left, and 20 degrees of rotation 
to the right.  The diagnoses included spina bifida occulta at 
S1 level, status postoperative lumbar laminectomy at the L-
4/L-5 level for extruded disc, and status postoperative 
anterior lumbar fusion at L-4 through S-1.  

The examiner commented that the primary back problem was the 
spina bifida occulta at the S-1 level and this apparently had 
not produced any instability in the low back area.  The 
veteran went without symptoms until March 1993, when he was 
diagnosed with disc disease.  The examiner concluded that the 
veteran was severely disabled; however, inasmuch as the 
veteran had ten years of being free of symptoms and required 
no medical care, the examiner was unable to clearly state 
that the veteran's present back condition is directly related 
to his time in service.  Such a report provides evidence 
against this claim. 

A May 1996 statement from the veteran's private physician 
includes the opinion that, based on his history, the 
veteran's deteriorated discs stem from his service-connected 
injury sustained in the early 1980's.  

A May 1997 determination from the Social Security 
Administration reflects that the veteran was found to be 
disabled from March 1995 due to a back disorder, status post 
anterior lumbar discectomy at L4-5 and L5-S1.

During his November 1997 personal hearing before a hearing 
officer at the RO, with respect to the issue of an 
intercurrent injury, the veteran testified that, in 1995, he 
stepped into a small depression in the ground while walking 
across his yard and heard a crunching sound coming up his 
back.  

Similarly, during his October 1999 Travel Board hearing, the 
veteran testified that the fall sustained when walking across 
his yard has been misrepresented.  He reported that he 
stepped into a depression in the ground and his back went 
into spasm, causing him to fall.  He further reported that he 
had experienced recurrent spasms prior to this incident; 
however, these spasms were not as severe as the one in his 
yard.  

Upon VA spine examination in July 2001, the impression was 
chronic back pain, failed back syndrome, status post L4-5 
laminectomy and anterior fusion.  The impression further 
included cervical and lumbar spondylosis.  

The examiner commented that there is no causal/etiological 
relationship between service connected spina bifida occulta 
at S1 level with chronic lower back pain.  The examiner also 
commented that the L4-5 discectomy/laminectomy and subsequent 
anterior lumbar interbody fusion at L4 and L5-S1, resulting 
in the veteran being incapacitated to the extent that he 
cannot obtain gainful employment, has no relation with 
service.  The examiner stated that no definite 
causal/etiological relationship can be established between 
the veteran's inservice injury and chronic back pain.  The 
examiner concluded that spina bifida occulta is an incidental 
finding and has no bearing with any aggravation of back pain 
or spine disorder that the veteran presently has.  Such a 
report only provides evidence against this claim. 

Upon consideration of the foregoing, the Board acknowledges 
the veteran's statements that his present back pathology is 
the result of his service-connected spina bifida occulta 
rather than an intercurrent injury sustained many years after 
service; however, this contention is not supported by the 
medical evidence of record.  In fact, significant medical 
evidence is against the veteran's prime contention.  Although 
the evidence reflects that the veteran is severely disabled 
as a result of his back impairment, the opinions contained in 
both VA examination reports conclude that, based on a review 
of the veteran's claims file, his present back impairment is 
unrelated to his service connected spina bifida occulta.  

In sum, when considering the medical record and all 
applicable schedular criteria, there is no medical evidence 
which suggests that the veteran's service connected lumbar 
spine impairment warrants a disability rating in excess of 10 
percent.  Rather, the medical evidence shows that spina 
bifida occulta is an incidental finding and has no bearing 
with any aggravation of back pain or spine disorder that the 
veteran presently has.

The Board acknowledges the opinion of the veteran's private 
physician which provides that, based on his history, the 
veteran's deteriorated discs stem from his service-connected 
injury sustained in the early 1980's.  However, this 
physician has provided no indication as to the source of the 
veteran's medical history on which he bases this opinion.  
Inasmuch as this statement is not based on a review of the 
veteran's medical history, the Board finds that the probative 
value of this opinion is greatly reduced and is not 
persuasive when weighed with the remaining medical evidence 
of record.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(medical opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(Board is not bound to accept doctor's opinion based 
exclusively on claimant' s recitations).

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

The Board has accorded greater evidentiary weight to the VA 
specialists who reviewed the record and concluded that there 
is no relationship between the veteran's service-connected 
spina bifida occulta at S-1, with low back strain, and his 
present back pathology which is the result of injury 
sustained many years after service, is severely disabling, 
and has resulted in his inability to secure and maintain 
gainful employment.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, inasmuch as the veteran's 
severely disabling back impairment is unrelated to his 
service connected back disorder; higher compensation is not 
warranted under these provisions.  There is no objective 
medical evidence to show that pain or flare-ups of pain due 
to service connected spina bifida occulta at S1 results in 
any additional limitation of motion to a degree that supports 
a rating in excess of 10 percent.  There is also no medical 
evidence of any weakness, fatigue or incoordination due to 
service connected spina bifida occulta at S1 that results in 
such a degree of limitation of motion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

A Total Rating

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340.  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16.  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19.  Factors to be considered are the veteran's education, 
employment history and vocational attainment.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran claims that his service-connected back disorder 
and chronic depression precludes him from working.  He has 
reported that he quit working as a prison guard and in the 
area of pipe-line inspection because he was unable to meet 
the physical demands of these jobs due to his service 
connected disorders.   

The veteran is currently rated as 10 percent disabled for 
spina bifida occulta at S-1, with low back strain, and 30 
percent disabled for chronic depression.  The combined 
disability rating is 40 percent.  These are his only service-
connected disabilities.  

Under the current rating criteria for depression, a 100 
percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is provided where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2005).  

In this case, based on a review of the medical evidence, the 
Board finds no basis to increase the evaluation of depression 
beyond 30 percent.  The outpatient treatment records and VA 
examination reports clearly indicate that the criteria for a 
50 percent rating are not met and/or that much of the 
depression is the result of pain associated with the 
nonservice connected back disorder, providing only evidence 
against this claim.  The records, as a whole, are found to 
indicate a mild disorder associated with the service 
connected disability.    

Under 38 C.F.R. § 4.16(a), specific schedule standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Those criteria are as follows:  

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantial gainful occupation 
as a result of his service-connected 
disabilities; provided that if there is 
only one disability, that disability 
shall be rated at 60 percent or more, and 
that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more. . . . 

In this case, the veteran has one service-connected 
disability rated 10 percent disabling and one service-
connected disability rated 30 percent disabling.  
Accordingly, he does not meet the minimum standards required 
for a total rating based on individual unemployability due to 
service-connected disabilities under 38 C.F.R. § 4.16(a).  
The veteran does not have one service-connected disability 
rated at 60 percent or more or sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Accordingly, the veteran's case must fail under 
38 C.F.R. § 4.61(a).

Under 38 C.F.R. § 4.17(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.  

Upon review of the history of the veteran's service-connected 
disabilities, the Board is persuaded that the current 
evidence does not warrant the conclusion that the veteran's 
service connected disabilities alone preclude him from 
engaging in substantially gainful employment, and that he is 
totally disabled due to his service-connected service-
connected spina bifida occulta at S-1, with low back strain, 
and chronic depression.

The February 1996 and July 2001 VA examination reports 
concluded that, although the veteran is severely disabled due 
to his back disorder, the present degree of impairment is the 
result of an intercurrent injury and has no relation to his 
service connected spina bifida occulta at S-1, with low back 
strain.  

The evidence discussed above does not support a conclusion 
that the veteran's service-connected disabilities alone 
preclude him from engaging in substantially gainful 
employment and that he is totally disabled due to his 
service-connected disabilities.  Based on the evidence of 
record, there is no reason for the Board to conclude that the 
veteran's service-connected back disorder and chronic 
depression are so unusual or exceptional so as to warrant 
referral of the case for extraschedular consideration.  See 
38 C.F.R. §§ 3.321, 4.16(b).

The service-connected disabilities may interfere with some 
types of work but would not prevent him from obtaining work.  
As stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  Id.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in an individual cases, to peculiar effects 
of occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  While the 
veteran has been unemployed for years, this fact, in and of 
itself, does not provide a basis to determine that the 
veteran's service-connected disabilities have caused this 
unemployment.  

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  The critical issue before the Board 
at this time is whether the veteran is unable to work due to 
four service-connected disabilities with a combined rating of 
only 40 percent.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected disabilities caused his 
unemployment. 

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service connected 
disabilities that have not been clearly refuted by medical 
evidence which the Board finds to be entitled to great 
probative weight.

The Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations, which set forth the necessary criteria for the 
benefits currently sought.  The discussions in the March 1996 
rating decision, the July 1996 statement of the case, 
subsequent supplemental statements of the case, letters from 
the RO dated in March 2003, August 2003, and August 2004, as 
well as the February 2000, June 2003, and August 2004 remands 
from the Board informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the March 2003, August 2003, and August 
2004 letters, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the March 1996 rating decision preceded the 
enactment of the VCAA.  As noted above, the RO subsequently 
furnished VCAA notices to the veteran regarding the issues on 
appeal in March 2003, August 2003, and August 2004.  Because 
the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

The Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board also notes that the March 2003, August 2003, and 
August 2004 letters notified the veteran that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the veteran must also 
furnish any pertinent evidence he himself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
See Pelegrini at 120, 121.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence and the veteran has undergone 
two VA examinations during the course of this appeal.  
Moreover, all available pertinent service, VA, and private 
medical records have been obtained.  Accordingly, the Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Any irregularities in the notice have been cured and 
are no more than non-prejudicial error.  No further action is 
necessary to assist the claimant with the claim.

The veteran failed to attend examinations requested by the 
Board without good cause shown.  Under 38 C.F.R. § 3.655, 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  

In this case, the veteran was specifically notified that an 
additional evaluation of his disabilities was required.  The 
veteran failed to attend this evaluation.  No good cause for 
his failure to report is demonstrated.  Accordingly, the 
veteran's claims should be denied. 

The Board must note that, notwithstanding the provisions of 
38 C.F.R. § 3.655 cited above, the Board has evaluated the 
veteran's claims to give the veteran every consideration.  
38 C.F.R. § 3.655 provides another basis to deny both claims.

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  To decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
the development of his claims.  Mayfield, supra.

ORDER

An increased rating for spina bifida occulta at S-1, with low 
back strain, is denied. 

A TDIU rating is denied.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


